   Case: 1:17-cv-01779 Document #: 15 Filed: 03/01/19 Page 1 of 2 PageID #:52




                                                                                    FILED
                         IN THE I.INITED STATES DISTRICT COURT                      ?c,+lAn 0 I 20lg
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DNTiSION
                                                                                  .,..J{tKBBffr8I$u*,
IRON WORKERS' MID.AMERICA
PENSION PLAN, el a/.,

                       Plaintiffs,                    CTVIL ACTION

       vs.                                            NO. 17 C 1779

BUMPY'S STEEL ERECTION, LLC,                          ruDGE VIRGINIA M. KENDALL
an Illinois limited liability company,

                       Defendant,

       and

KOZENY-WAGNER, INC.,

                       Citation Respondent.



       THIRD PARTY RESPONDENT ANSWER TO CITATION PROCEEDINGS

 KOZENY-WAGNER. INC.                                    (Citation Respondent), certifies underpenalty
of perjury that with regard to the property of the Judgment Debtor, the Citation Respondent files the
following answer to this Citation to Discover Assets and is in possession of the following property
of the judgment debtor.

Circle the corresponding letter to any of the following that apply, and indicate the amount held:

       Savings Account (amount withheld) $
       Checking and/ori.iow Account (amount withheld) $
       Certifi cate of Deposit (amount withheld) $
       Money Market Account (amount withheld) S
       Trust Account (amount withheld) $
       Safety Deposit Boxes $
       OtherAmounts Due $
       Adverse Claimants:      Name
                               Address
       Wages, Salary or Commissions
     Case: 1:17-cv-01779 Document #: 15 Filed: 03/01/19 Page 2 of 2 PageID #:53




J.       O&er Personal Properry (describe)


Attach a sheet for any additional information required by the Citation.

                                        Subtotal           $0


Less right of offset for other loans
Less deduction for fees limited by law

                                        Total               $0


According to the business records kept by the Citation Respondent we shorv the above accounts to
be correct.



                                                        Agent for Citation Respondent

                                                   FEBRUARY 25,2019
                                                        Date
Third Party RespondentlAgent
Agent Name:          PHILIP J. CHRISTOFFERSON, ESQ,
Agent Title:         ATTORNEY AND AUTHORIZED AGENT
RespondentName: KOZENY-WAGNER,INC.
Address:             95l OUTERRD.
                     ARNOLD, MO 63010
Phone:                   635-296-20t2
Fax:                     536-296-2409


A copy of this Answer should be filed with the Court Clerk for the United States District Court for
the Northern District of Illinois, Eastern Division, and a copy sent to the Attorney for Plaintiffs, and
to the Judgment Debtor.
